Citation Nr: 1615632	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-29 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hereditary hemochromatosis (also claimed as high iron) as due to herbicide exposure or to a service connected disability. 


REPRESENTATION

Veteran represented by:	Massachusetts Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1954 to August 1954 and subsequent periods of active duty with the Air National Guard from June 1955 through September 1984

This case comes before the Board of Veterans' Appeals (the Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned in a May 2015 Travel Board hearing.  The transcript of the hearing has been associated with the Veteran's claims file. 

This case was previously before the Board in August 2015.  At that time the Board remanded the above issue for further development.  Unfortunately, the Board remand was not substantially complied with and the case must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's August remand were not fully complied with by the RO.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The August 2015 remand order requested an opinion as to whether the Veteran's hereditary hemochromatosis was caused or aggravated by the Veteran's service-connected disabilities of type II diabetes mellitus and coronary artery disease.  The examiner did not address provide an opinion with regard to this request in his report.  Therefore, upon remand an opinion as to whether the Veteran's service-connected disabilities caused or aggravated his hereditary hemochromatosis should be obtained. 

The Board also notes that the Veteran has made several statements that his hereditary hemochromatosis is not hereditary, but secondary.  Although the only diagnosis in the record, from April 2011, indicated that that Veteran has hereditary hemochromatosis, the Veteran has stated that in his correspondence from July 2012 and May 2013 that he has secondary hemochromatosis.  In a July 2012, a VA Form 21-4138 stated that the Veteran's iron overload was likely secondary to hereditary hemochromatosis, but that the Veteran's was somewhat unusual because he was a heterozygote and required phlebotomy.  It is unclear who wrote this statement.  In any case, the statement, combined with the Veteran's statements about his iron overload being secondary not hereditary, should have been addressed in the opinion about the etiology of the Veteran's hemochromatosis.  

Furthermore, the statement in the July 2012VA From 21-4138 indicated the Veteran was receiving ongoing treatment for high iron.  These records are not in the claims file, and the RO should attempt to obtain them upon remand.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to obtain information about any additional treatment the Veteran has sought for or is currently receiving relating to his hereditary hemochromatosis, to include phlebotomy.  If any additional information is obtained, assist the Veteran, as appropriate, in obtaining records related to such treatment.  All records received should be associated with the claims file. 

2. When the above actions have been accomplished to the extent possible, forward the Veteran's claims file to the author of the October 2015 VA medical opinion, or an appropriate substitute for an addendum opinion to address the current nature and etiology of the Veteran's hereditary hemochromatosis.  Any indicated tests and studies must be accomplished.    

The examiner should provide an opinion as to the following:

Whether or not it was at least likely as not (a probability of 50 percent or greater) that the Veteran's hereditary hemochromatosis was aggravated (i.e. chronically worsened) by the Veteran's service-connected disabilities, including Type II Diabetes Mellitus and Coronary Artery Disease.  


In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address, to the extent possible, (1) the baseline manifestations of the Veteran's hereditary hemochromatosis found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability or disabilities.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





